 1

 2
                                  UNITED STATES DISTRICT CCOURT
 3

 4                                         DISTRICT OF NEVADA

 5

 6   NEAL SALES,                                   )   Case No.: 3:17-CV-00186-RCJ-WGC
                                                   )
 7                                                 )   ORDER ADOPTING AND ACCEPTING
                             Plaintiff,            )   REPORT AND RECOMMENDATION OF
 8                                                 )   UNITED STATES MAGISTRATE JUDGE
     vs.                                           )   (ECF NO. 34)
 9                                                 )
     KIM ADAMSON, et al.,                          )
10                                                 )
                     Defendants.                   )
11                                                 )
                                                   )
12

13
            Before the Court is the Report and Recommendation of United States Magistrate
14
     Judge William G. Cobb (ECF No. 341) entered on March 18, 2019, recommending that
15
     the Court deny Defendant Baros’ Motion for Summary Judgment (ECF No. 26). No
16

17   objection to the Report and Recommendation has been filled.

18          This action was referred to Judge Cobb under 28 U.S.C. § 636(b)(1)(B) and
19
     Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the
20
     District of Nevada.
21

22
            The Court has considered the pleadings and memoranda of the parties and other

23   relevant matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
24          IT IS HEREBY ORDERED that the Magistrate Judge’s Report and
25
     Recommendation (ECF No. 34) entered on March 18, 2019, is ADOPTED and
26
     ACCEPTED.
27

28          1   Refers to Court’s docket number.



                                                        1
 1         IT IS FURTHER ORDERED that Defendant Baros’ Motion for Summary
 2
     Judgment (ECF No. 26) is DENIED.
 3
           IT IS SO ORDERED.
 4
                                           Dated this 3rd day of April, 2019.
 5

 6

 7
                                           ROBERT C. JONES
 8
                                           Senior District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                             2
